Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 08/22/2019. By this application,
Claims 1-20 are pending.
The application is a continuation of application #14/340,976, now Patent 
#10,402,319

Information Disclosure Statement
The IDS filed on 08/22/2019 is considered and initialed by the examiner.

Claim Objections
Claim 1 is objected because of the following informalities: please correct “the plurality of memory command address pairs to an internal controller of the memory” to read “the plurality of memory command and address pairs to an internal controller of the memory”, Appropriate correction is required.
Claims 2 and 17 are objected because of the following informalities: please correct “based on a first in, first out, methodology” to read “based on a first in, first out methodology”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 13, and 20-21 of Patent No. 10,402,319 (hereafter Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent would anticipate those of the current application 
Table 1
Current Application
Patent
Claim 1
Claim 10
An apparatus, comprising:
An apparatus, comprising:
a controller coupled to a memory via a command, address, and data bus,
and a memory coupled to the controller via the 



a controller associated with a queue configured to maintain a plurality of command and address pairs and respective information associated with each of the plurality of memory command and address pairs
wherein the respective information associated with each of the plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the 













wherein, using the respective information maintained in the queue, 








the controller is configured to provide a selected group of memory command and address pairs of the plurality of memory command and address pairs to an internal controller of the memory,
an internal controller and a 
the controller configured to provide the group of memory command and address pairs to a memory  controller and a memory array;





With respect to claim 2, Patent recites
The apparatus of claim 1, wherein the controller is configured to select the group of memory command and address pairs from the memory command and address pairs based on a first in, first out methodology. (similar to claim 11 of Patent)

With respect to claim 3, Patent recites
The apparatus of claim 1, wherein the queue is configured to store the corresponding memory plane identifier in a first field for an entry corresponding, to one of the plurality of memory command and address pairs. (similar to claim 8 of Patent)

With respect to claim 4, Patent recites
The apparatus of claim 3, wherein the queue is configured to store the corresponding page type identifier in a second field for the entry corresponding to the one of the plurality of memory’ command and address pairs. (similar to claim 8 of Patent)

With respect to claim 5, Patent recites
The apparatus of claim 4, wherein the queue is configured to store an address identifier in a third field for the entry corresponding to the one of the plurality of memory command and address pairs. (similar to claim 8 of Patent)

With respect to claim 6, Patent recites
The apparatus of claim 1, wherein the selected group of memory command, and address pairs are each associated with a different memory plane identifier. (similar to claim 8 of Patent)

With respect to claim 7, Patent recites
The apparatus of claim 1, wherein the selected group of memory command and address pairs are each directed to a common page type identifier. (similar to claim 21 of Patent)

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent No. 10,402,319 (hereafter Patent), as applied to claims 10, 13 and 20, in view of Chung et al. (US 2014/0089568, hereafter Chung)
With respect to independent claim 11, Patent recites
Current Application
Patent
Patent
Patent
Claim 11:
A method, comprising:
Claim 13:
A method, comprising:
Claim 20:
A method, comprising
Claim 10:
maintaining, at a controller coupled to a memory via a bus, a queue that includes respective information associated with each of a plurality of memory command and address pairs to be executed at the memory,
maintained by a queue associated with a controller using respective 
and providing the group of memory command and address pairs to a memory having an internal controller and a memory array via a command, address, and data bus

wherein use of the respective information included in the queue to select the group of memory command and to be concurrently executed by the memory as a criterion for inclusion in the group of memory command and address pairs
a controller coupled to a memory via a command, address, and data bus,
a controller coupled to a memory via a command, address, and data bus,

the controller is configured to use the respective information maintained in the queue to select the group of memory command and address pairs from the plurality of memory command and address pairs to identify which command and address pairs of the to be concurrently executed by the memory




a corresponding memory plane identifier of a memory plane of the memory and 



a corresponding page type identifier that indicates a level of memory cells of memory being accessed; and

a first field configured to store a respective address identifier for each entry, 
a second field configured to store a respective memory plane identifier for each entry, and a third field configured to store a respective page type identifier for each entry

the respective page type associated with each of the plurality of memory command and address pairs including a level of memory cells being accessed





electing individual memory command and address pairs of the plurality of memory command address pairs capable of being concurrently executed at the memory for inclusion in a selected group of memory command and address pairs; and
wherein use of the respective information included in the queue to select the group of memory command and address pairs from the plurality of memory command and address pairs is to identify which command and address pairs of the plurality of command and address pairs are able to be concurrently executed by the memory as a criterion for inclusion in the group of memory command and address pairs


providing the selected group of memory command and address pairs to the memory.
and providing the group of memory command and address pairs to a memory having an internal controller and a memory array via a command, address, and data bus,



The Patent recites
associating a controller, coupled to a memory via a bus, with a queue
But the Patent does not explicitly recite
maintaining, at a controller coupled to a memory via a bus, a queue
However, Chung discloses maintaining a multi-queue data structure #345 in the device controller #310 (fig. 2 and relevant texts) coupled to flash memory #370 (fig. 1 and relevant texts). The controller is coupled to the flash memory #370 via a bus (fig. 2 and relevant texts). The multi-queue data structure #345 includes command type, address, and data size for each memory command of a plurality of memory commands (figs. 3A-B and relevant texts). Each of 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for associating the queue with the controller of Patent, to include the method for maintaining the queue at the controller of Chung. Therefore, the combination discloses maintaining, at a controller coupled to a memory via a bus, a queue. The person of ordinary skill in the art would have been motivated to apply the modification for improving efficiency of scheduling a plurality of host commands; and thereby, improved performance (Chung, para 0041-0042))

With respect to claim 12, Patent recites
The method of claim 11, further comprising selecting the individual memory command and address pairs of the plurality of memory command address pairs having a common page type identifier for inclusion in the selected group of memory command and address pairs. (claim 11 of Patent discloses “wherein use of the respective information included in the queue to select the group of memory command and address pairs from the plurality of memory command and address pairs is to identify which command and address pairs of the plurality of command and address pairs are able to be concurrently executed by the memory as a criterion for inclusion in the group of memory command and address pairs”; where to identify which command and address pairs of the plurality of command and address pairs is to identify individual memory command and address pairs of the plurality of memory command)

With respect to claim 13, Patent recites
The method of claim 12, further comprising selecting the individual memory command and address pairs of the plurality of memory command address pairs associated a different respective memory plane identifier for inclusion in the selected group of memory command and address pairs. (similar to claim 15 of Patent)

With respect to claim 14, Patent recites
The method of claim 11, further comprising storing, in the queue, the corresponding memory plane identifier in a first field for an entry corresponding to one of the plurality of memory command and address pairs. (similar to claim 13 of Patent)

With respect to claim 15, Patent recites
The method of claim 14, further comprising storing, in the queue, the corresponding page type, identifier in a second, field for the entry corresponding to the one of the plurality of memory command and address pairs. (similar to claim 13 of Patent)

With respect to claim 16, Patent recites
The method of claim 15, further comprising storing, in the queue, an address identifier in a third field for the entry corresponding to the one of the plurality of memory command and address pairs. (similar to claim 13 of Patent)

Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent No. 10,402,319 (hereafter Patent), as applied to claims 1 and 11 above, in view of Frickey et al. (US 2014/0173174, hereafter Frickey)
With respect to claim 8, Patent recites
The apparatus of claim 1, wherein the corresponding page type identifier indicates a type of memory page. (Claim 1 of Patent discloses each of the plurality of memory command and address pairs includes an associated memory plane of the plurality of memory planes corresponds to an associated page type stored as the page type identifier.
Patent recites
the corresponding page type identifier indicates a type of memory page
But Patent does not explicitly recite
the corresponding page type identifier indicates an upper page or a lower page
However, Frickey discloses a method for accessing memory pages of a flash memory (abstract and para 0009), comprising checking a read address of a read command to determine whether the page to be accessed is a lower page or an upper page (para 0020). That means the read address contains some indicator that specifies the page type. Thus, this method is analogous to what has been done by the combination. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for storing page type identifier of Patent, to include the method for storing page type indicator of Frickey. Therefore, the combination discloses the corresponding page type identifier indicates an upper page or a 

With respect to claim 18, the combination of Patent and Frickey recites
The method of claim 11, wherein the corresponding page type identifier indicates an upper page or a lower page. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 18)

Claims 9-10 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent No. 10,402,319 (hereafter Patent), as applied to claims 1 and 11 above, in view of Wakrat et al. (US 2011/0208896, hereafter Wakrat)
With respect to claim 9, Patent recites
The apparatus of claim 1, wherein the memory includes non-volatile memory. (Claim 1 of Patent discloses a memory.
Patent recites
the memory includes a type of memory
But Patent does not explicitly recite
the memory includes non-volatile memory
However, Wakrat discloses a method for managing access commands in an apparatus comprising a non-volatile memory (abstract and para 0005), analogous to what has been done by Patent.


With respect to claim 10, Patent recites
The apparatus of claim 1, wherein commands of each of the selected group of memory command and address pairs are one of traditional memory access commands. (Claim 1of Patent discloses commands of each of the selected group of memory command and address pairs are at least one of traditional memory access commands.
Patent recites
commands of each of the selected group of memory command and address pairs are one of traditional memory access commands
But Patent does not explicitly recite
commands of each of the selected group of memory command and address pairs are one of a program command, a read command, or an erase command

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for managing access commands for memory of Patent, to include the method for managing access commands for the non-volatile memory devices of Wakrat. Therefore, the combination discloses the memory includes non-volatile memory; and commands of each of the selected group of memory command and address pairs are one of a program command, a read command, or an erase command. The person of ordinary skill in the art would have been motivated to apply the modification for implementing NVM devices in computing devices because NVM devices provide a number of advantages over traditional hard disk drives. The advantages include durability, portability, storage capacity, fast transfer speed, retaining data when power cutoff)

With respect to claim 19, the combination of Patent and Wakrat recites
The method of claim 11, wherein the memory includes non-volatile memory. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 19)

With respect to claim 20, the combination of Patent and Wakrat recites
The method of claim 11, wherein commands of each of the selected group of memory command and address pairs are one of a program command, a read command, or an erase command. (similar rejection for claim 10 is applied, mutatis mutandis, to claim 20)

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent No. 10,402,319 (hereafter Patent), as applied to claim 11 above, in view of Flynn et al. (US 2010/0211737, hereafter Flynn)
With respect to claim 17, Patent recites
The method of claim 11, further comprising selecting the individual memory command and address pairs of the plurality of memory command address pairs for inclusion in the selected group of memory command and address pairs based on some methodology. (Claim 1 of Patent discloses “to identify which command and address pairs of the plurality of command and address pairs are able to be concurrently executed by the memory as a criterion for inclusion in the group of memory command and address pairs”)
Patent recites
selecting the individual memory command and address pairs of the plurality of memory command address pairs for inclusion in the selected group of memory command and address pairs based on some methodology
But Patent does not explicitly recite
selecting the individual memory command and address pairs of the plurality of memory command address pairs for inclusion in the selected group of memory command and address pairs based on a first in, first out methodology

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of issuing memory commands from the queue of Patent, to include the method of in first-in, first-out methodology of Flynn. Therefore, the combination discloses to select the group of memory command and address pairs from the memory command and address pairs based on a first in, first out, methodology. The person of ordinary skill in the art would have been motivated to apply the modification for effectively managing commands issued to a memory (Flynn, para 0158)) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-16, and 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2014/0089568, hereafter Chung, in view of Wakrat et al. (US 2011/0208896, hereafter Wakrat)
	With respect to independent claim 1, Chung recites
An apparatus, comprising: (fig. 1 and relevant texts)
a controller coupled to a memory via a command, address, and data bus, the controller including a queue configured to maintain respective information associated with each of a plurality of memory command and address pairs, (disclosing maintaining a multi-queue data structure #345 in the device controller #310 (fig. 2 and relevant texts) coupled to flash memory #370 (fig. 1 and relevant texts). The multi-queue data structure #345 includes command type, address, and data size for each memory command of a plurality of memory commands (figs. 3A-B and relevant texts). Each of the memory commands and respective address may be considered as a pair to be executed at the flash memory #370 (paras 0042 and 0045; fig. 7 and relevant texts)) 
wherein the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page identifier that indicates an address of memory cells of the memory being accessed; and (disclosing a function to perform a multi-plane read operation comprising reading page(s) from each of multiple planes of the memory #370 (paras 0044-0045 and 0070; fig. 2); and that suggests that the address may comprise a 
electing individual memory command and address pairs of the plurality of memory command address pairs capable of being concurrently executed at the memory for inclusion in a selected group of memory command and address pairs; and (the disclosure of performing multiple read operations in parallel (para 0070) suggests that the method has a function to select multiple read commands and corresponding addresses of the plurality of memory commands, associated with the multi-queue data structure #325 (para 0053), capable of being executed in parallel. Thus, the selected read commands and corresponding addresses are considered to belong to a selected group of read memory command and address pairs. Similar process is applied to write commands and corresponding addresses (para 0107))
providing the selected group of memory command and address pairs to the memory. (the disclosure of reading data, in parallel, from the first memory element CE0 and second memory element CE1 (para 0070) suggests that the corresponding read commands and addresses have been issued to the flash memory #370)
	Chung recites
the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page identifier that indicates an address of memory cells of the memory being accessed
	But Chung does not explicitly recite
the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page type identifier that indicates a level of memory cells of the memory being accessed
	However, Wakrat discloses a method for managing memory commands, comprising the host controller concurrently accesses a plurality of planes of NVM devices #124A-N (para 0022) by issuing a plurality access commands to NVM controller #122 (para 0025). Each access command is associated with a page address, corresponding plane address, and information indicator specifying either MLC or SLC page type (fig. 2 and related texts). Thus, this method is analogous to what has been done by Chung.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for managing memory commands of Chung, to include the method for managing memory commands of Wakrat. Therefore, the combination discloses the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page type identifier that indicates a level of memory cells of the memory being accessed. The person of ordinary skill in the art would have been motivated to apply the modification for selecting page type to access based on current needs or preferences; and thereby, allowing improved and optimized access performance of memory devices (Wakrat, para 0007))

With respect to claim 3, Chung recites
The apparatus of claim 1, wherein the queue is configured to store the corresponding memory plane identifier in a first field for an entry corresponding, to one of the plurality of memory command and address pairs. (according to the rejection for claim 1, the multi-queue data structure #345 comprises a plurality of queues, each is associated with a memory command and has a plurality of fields; and corresponding memory plane address, considered as a memory plan identifier, is stored in one of the fields (figs. 5-6 and relevant texts; fig. 1: memory planes CE0-CE3) 

With respect to claim 4, the combination of Chung and Wakrat recites
The apparatus of claim 3, wherein the queue is configured to store the corresponding page type identifier in a second field for the entry corresponding to the one of the plurality of memory command and address pairs. (according to the rejection for claim 1, Wakrat discloses each address vector, associated with a memory command, comprising includes an indicator, specifying a page either a SLC or MLC type page, in one of the fields of the address vector (fig. 2 and relevant texts))

With respect to claim 5, Chung recites
The apparatus of claim 4, wherein the queue is configured to store an address identifier in a third field for the entry corresponding to the one of the plurality of memory command and address pairs. (according to the rejection for claim 1, Chung discloses storing corresponding page address, considered as a page identifier, in one of the fields of corresponding queue (fig. 6))

With respect to claim 6, Chung recites
The apparatus of claim 1, wherein the selected group of memory command and address pairs are each associated with a different memory plane identifier. (the disclosure of executing read commands in parallel to read data from different memory planes CE0 and CE1 (para 0070) suggests that each read command and address pair of the selected group of read commands and address pairs (see the rejection for claim 1) is associated with a different memory plane)

With respect to claim 7, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein the selected group of memory command and address pairs are each directed to a common page type identifier. (the disclosure of selecting either SLC page or MLC page based on “the storage reliability, storage performance, or storage speed desired for data currently being stored” (para 0032) for memory commands 0033) indicates that Wakrat may direct the selected memory commands to a common SLC page or MLC page. Typically, if speed is a requirement, Wakrat may allocate the SLC page as a common page for writing, because the SLC page provide higher write speed than that of the MLC page)  

With respect to claim 9, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein the memory includes non-volatile memory. (Chung discloses nonvolatile memories #124 (fig. 1))


The apparatus of claim 1, wherein commands of each of the selected group of memory command and address pairs are one of a program command, a read command, or an erase command. (Wakrat discloses a method for managing access commands in an apparatus comprising a non-volatile memory (abstract and para 0005), wherein the access commands include a program command, a read command, or an erase command (para 0033))

With respect to independent claim 11, Chung recites
A method, comprising: (abstract)
maintaining, at a controller coupled to a memory via a bus, a queue that includes respective information associated with each, of a plurality of memory command and address pairs to be executed at the memory, (disclosing maintaining a multi-queue data structure #345 in the device controller #310 (fig. 2 and relevant texts) coupled to flash memory #370 (fig. 1 and relevant texts). The multi-queue data structure #345 includes command type, address, and data size for each memory command of a plurality of memory commands (figs. 3A-B and relevant texts). Each of the memory commands and respective address may be considered as a pair to be executed at the flash memory #370 (paras 0042 and 0045; fig. 7 and relevant texts)) wherein the respective information associated with each of a plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page type identifier that indicates a level of memory cells of the memory being accessed; and electing individual memory command and address pairs of the plurality of memory command address pairs capable of being concurrently executed at the memory for inclusion in a selected group of memory command and address pairs; and providing the selected group of memory command and address pairs to the memory. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 11)

With respect to claim 12, the combination of Chung and Wakrat recites
The method of claim 11, further comprising selecting the individual memory command and address pairs of the plurality of memory command address pairs having a common page type identifier for inclusion in the selected group of memory command and address pairs. (the disclosure of selecting either SLC page or MLC page based on “the storage reliability, storage performance, or storage speed desired for data currently being stored” (para 0032) for memory commands 0033) indicates that Wakrat may direct the selected memory commands to a common SLC page or MLC page. Typically, if speed is a requirement, Wakrat may allocate the SLC page as a common page for writing, because the SLC page provide higher write speed than that of the MLC page)  

With respect to claim 13, Chung recites
The method of claim 12, further comprising selecting the individual memory command and address pairs of die plurality of memory command address pairs associated a different respective memory plane identifier for inclusion in the selected group of memory command and address pairs. (the disclosure of executing read commands in parallel to read data from different memory planes CE0 and CE1 (para 0070) suggests that each read command and address pair of the selected group of read commands and address pairs (see the rejection for 

With respect to claim 14, Chung recites
The method of claim 11, further comprising storing, in the queue, the corresponding memory plane identifier in a first field for an entry corresponding to one of the plurality of memory command and address pairs. (according to the rejection for claim 1, the multi-queue data structure #345 comprises a plurality of queues, each is associated with a memory command and has a plurality of fields; and corresponding memory plane address, considered as a memory plan identifier, is stored in one of the fields (figs. 5-6 and relevant texts; fig. 1: memory planes CE0-CE3)

With respect to claim 15, the combination of Chung and Wakrat recites
The method of claim 14, further comprising storing, in the queue, the corresponding page type, identifier in a second, field for the entry corresponding to the one of the plurality of memory command and address pairs. (according to the rejection for claim 1, Wakrat discloses each address vector, associated with a memory command, comprising includes an indicator, specifying a page either a SLC or MLC type page, in one of the fields of the address vector (fig. 2 and relevant texts))

With respect to claim 16, Chung recites
The method of claim 15, further comprising storing, in the queue, an address identifier in a third field for the entry corresponding to the one of the plurality of memory command and address pairs. (according to the rejection for claim 1, Chung discloses storing corresponding page address, considered as a page identifier, in one of the fields of corresponding queue (fig. 6))

With respect to claim 19, the combination of Chung and Wakrat recites
The method of claim 11, wherein the memory includes non-volatile memory. (Chung discloses nonvolatile memories #124 (fig. 1))

With respect to claim 20, the combination of Chung and Wakrat recites
The method of claim 11, wherein commands of each of the selected group of memory command and address pairs are one of a program command, a read command, or an erase command. (Wakrat discloses a method for managing access commands in an apparatus comprising a non-volatile memory (abstract and para 0005), wherein the access commands include a program command, a read command, or an erase command (para 0033))

Claims 2 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2014/0089568, hereafter Chung, in view of Wakrat et al. (US 2011/0208896, hereafter Wakrat), as applied to claims 1 and 11 above, in view of Flynn et al. (US 2010/0211737, hereafter Flynn)
With respect to claim 2, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein the controller is configured to select the group of memory command and address pairs from the memory command and address pairs based on some methodology. (Chung discloses the controller is configured to select and issue, in parallel, the group of memory command and address pairs from the memory command and address pairs using multi-queue data structure (para 0070; fig. 3B and 5 and relevant texts), which may be considered as an implementation of some methodology.
The combination of Chung and Wakrat recites
to select the group of memory command and address pairs from the memory command and address pairs based on some methodology
But the combination of Chung and Wakrat does not explicitly recite
to select the group of memory command and address pairs from the memory command and address pairs based on a first in first out methodology
However, Flynn disclose selecting commands for sending to a memory based on in first-in, first-out methodology (para 0158), analogous to what has been done by the combination of Chung and Wakrat.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of issuing memory commands from the queue of the combination of Chung and Wakrat, to include the method of in first-in, first-out methodology Flynn. Therefore, the combination discloses to select the group of memory command and address pairs from the memory command and address pairs based on a first in, first out, methodology. The person of ordinary skill in the art would have been 

With respect to claim 17, the combination of Chung and Wakrat recites
The method of claim 11, further comprising selecting the individual memory command and address pairs of the plurality of memory command address pairs for inclusion in the selected group of memory' command and address pairs based on a first in, first out methodology. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 17)

Claim 8 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2014/0089568, hereafter Chung, in view of Wakrat et al. (US 2011/0208896, hereafter Wakrat), as applied to claim 1 above, in view of in view of Frickey et al. (US 2014/0173174, hereafter Frickey)
With respect to claim 8, the combination of Chung and Wakrat recites
The apparatus of claim 1, wherein the corresponding page type identifier indicates a type of memory page. (Wakrat discloses a method for accessing nonvolatile (NVM) memory devices, comprising in which each command associated with an indicator #202 that specifies a page type of SLC or MLC page to be accessed (para 0030; fig. 2 and relevant texts)
The combination of Chung and Wakrat recites
the corresponding page type identifier indicates a type of memory page
But the combination of Chung and Wakrat does not explicitly recites
the corresponding page type identifier indicates an upper page or a lower page

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for storing page type indicator of Wakrat, to include the method for storing page type indicator of Frickey. Therefore, the combination discloses the corresponding page type identifier indicates an upper page or a lower page. The person of ordinary skill in the art would have been motivated to apply the modification for using multiple pages of MLC to increase storage capacity (Frickey, para 0004))

With respect to claim 18, the combination of Chung and Wakrat recites
The method of claim 11, wherein the corresponding page type identifier indicates an upper page or a lower page. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 18)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/
/RYAN BERTRAM/Primary Examiner, Art Unit 2137